Case 1:06-cv-02860-DLC Document 748 Filed 07/30/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ret et reek terete en ee ee ee ee x
UNITED STATES OF AMERICA ex rel. ANTI- :; Oocv2860 (DLC}
DISCRIMINATION CENTER OF METRO NEW :
YORK, INC., : ORDER
Plaintiff,
-y-
WESTCHESTER COUNTY, NEW YORK,
Defendant.
ee ee ee ee ee ee x

DENISE COTE, District Judge:

‘In a letter of July 23, 2021, the United States and the
County of Westchester agreed that no further work on the
Monitor’s part is necessary, that the Monitor may be discharged,
and that the Consent Decree of August 10, 2009 may be
terminated. Accordingly, it is hereby

ORDERED that the Monitor is discharged.

TIT TS FURTHER ORDERED that the Consent Decree is

terminated.

Dated: New York, New York
July 30, 2021

NISE COTE
United States District Judge
i

 
